Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No. US 2020/0185521 A1, hereinafter Zhang) and further in view of Wu et al. (Pub No. US 2019/0172946 A1, hereinafter Wu) and further in view of Landgraf et al. (Pub No. US 2013/0140632 A1, hereinafter Landgraf).
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (Pub No. US 2020/0185521 A1, hereinafter Zhang).
With regards to claim 8, Zhang teaches a semiconductor device comprising: 
a first trench insulating film disposed on a substrate (see Fig. 2D, first trench insulating film 124b); 
a second trench insulating film spaced apart from the first trench insulating film, and disposed, deeper into the substrate than the first trench insulating film, on the substrate (see Fig. 2D, second trench insulating film 110 and deeper than 124b); 

a drift region disposed to surround the first trench insulating film and the drain region (see Fig. 2B, 2D, drift region 150 present surrounding 124b and drain region 134); 
a first body region disposed to be in physical contact with the drift region (see Fig. 2B, 2D, body region 140 in physical contact with drift region 150); 
a source region disposed in the first body region (see Fig. 2D, source region 132); 
a gate electrode disposed to overlap the first trench insulating film (see Fig. 2D, gate electrode 120);
a first interlayer insulating film (see ¶37, ¶38, PMD 190 present on the substrate); 
a second interlayer insulating film disposed on the first interlayer insulating film (see ¶37, ¶38, IMD layer on top of PMD layer 190); and 
a contact plug disposed through the first interlayer insulating film and the second interlayer insulating film, wherein the first interlayer insulating film is in direct contact with the substrate (see ¶37, ¶38, contact plug 195 penetrating through both layers, PMD layer 190 in direct contact with substrate 105).
Zhang, however, is silent teaching:
a silicide film disposed on the drain region; and 4Application No. 16/428,022 
a non-silicide film disposed between the first trench insulating film and the drain region.
	In the same field of endeavor, Wu teaches a configuration in which a silicide block layer is present between a LOCOS and the drain layer in order to prevent metal silicide formation at the boundary between the LOCOS and the drain layer (see ¶45).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a silicide block between the LOCOS and the drain layer in order to prevent metal 
	Zhang also does not teach a depth of the drift region being smaller than a depth of the second trench insulating film.
	In the same field of endeavor, Landgraf teaches a configuration in which the drift region has a depth smaller than the depth of the second trench insulating film (see Fig. 2A as an example, drift region 14 with a depth smaller than the second trench insulating film portion 120).
	Therefore, it would have been obvious to a person having ordinary skill to a person having ordinary skill in the art at the time of filing to produce a configuration whereby the drift region has a smaller depth than the insulating layer 120 since doing so would save on costs since less doping material is utilized as well as allow the drift region to have improved isolation due to lack of excess drift region portions potentially protruding outside the effects of insulating layer 120.

	With regards to claim 9, Zhang teaches the semiconductor device of claim 8, further comprising: 
a second body region disposed to abut the first body region (see Fig. 2B, 2D, second body region 180); 
a second body contact region formed on the second body region (see Fig. 2B, 2D, second body contact region present as 195 interfaced with 180); 3Application No. 16/428,022 Docket No. 023103.0201 
a well region of a first conductivity type disposed to surround the first body region, the second body region, and the drift region (see Fig. 2D, well 160); and 
a deep well region of a second conductivity type disposed to surround the well region (see Fig. 2D, deep well region 165).




With regards to claim 12, Zhang teaches the semiconductor device of claim 8, wherein the first trench insulating film is a local oxidation of silicon (LOCOS) oxide film, and the second trench insulating film is a trench-type insulating film (see Fig. 2D, first trench insulating film 124b is LOCOS and second trench insulating film 110 is trench-type insulating film).

Allowable Subject Matter
Claims 1-7 and 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “forming at least one second trench insulating film that is spaced apart from the first trench insulating film and has a second depth that is greater than the first depth; forming a body region of a first conductivity type and a drift region of a second conductivity type in the substrate; forming a gate electrode overlapping the first trench insulating film; forming a source region in the body region and a drain region in the drift region; forming a silicide film on the drain region; and forming a non-silicide film between the first trench insulating film and the drain region” as recited in claim 1, and “forming a non-silicide film between the first trench insulating film and the drain region, 4Application No. 16/428,022 Docket No. 023103.0201 wherein the first trench insulating film overlaps the drift region of the second conductivity type and the gate electrode” as recited in claim 13.
	Claims 2-7 and 14-16 are also allowed as being directly or indirectly dependent on the allowed independent base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML